DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta et al. (US 2016/0342205; hereinafter Shigeta).
Regarding claim 1: 
Shigeta discloses an apparatus for obtaining facial information (see Fig. 1), comprising a processor (see Fig. 1, display control apparatus 2) configured to 
obtain facial information indicating the state of the face of a driver of a vehicle from each of face images of the driver's face (see Fig. 1, eye gaze state information is outputted from the eye gaze state determination unit 20; based on the broadest reasonable interpretation, the eye gaze state information is interpreted as the facial information); 
cause a display mounted on the vehicle to show a screen including an input section for receiving input of information from the driver (see Fig. 9 and paragraphs 119-130; the display is displayed with input section 4a to receive driver’s selection); and 
obtain correction information for correcting the facial information from a face image, of the face images, generated while the screen is displayed on the display (see Fig. 1; the calibration control information corresponds to the correction information; also see paragraph 103).
Regarding claim 2: 
Shigeta discloses the apparatus according to claim 1, wherein the processor is configured to 
cause the display to show, as the screen including the input section, a screen in which the input section is disposed at one edge and an opposite edge of the display (see Fig. 9; input section 4a is disposed at one edge and input section 4b is disposed at an opposite edge), and 
obtain, as the correction information, first correction information from a face image generated while the input section disposed at the one edge of the display is receiving input of information from the driver (see paragraph 120; when the driver is gazing at the selection key 4a, a first correction information is obtained from the face image captured by the camera) and second correction information from a face image generated while the input section disposed at the opposite edge of the display is receiving input of information from the driver (see paragraphs 121; when the driver is gazing at the selection key 4b, a second correction information is obtained from the face image captured by the camera). 
Regarding claim 3: 
Shigeta discloses the apparatus according to claim 1, wherein the facial information indicates a looking direction of the driver (see paragraph 54), and the correction information indicates difference between a looking direction of the driver's right eye and a looking direction of the driver's left eye (see paragraphs 119-130; the correction information is the information that contains the tracking data of the eye gaze (of both eyes) of the driver; as such, the tracking data of the eye gaze of both eyes inherently includes the different between a looking direction of the driver’s right eye and the a looking direction of the driver’s left eye).
Regarding claim 6: 
Claim 6 recites similar limitations as in claim 1.  Hence, claims 6 is rejected under the same reason as discussed above in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Kweon et al. (US 2020/0033600; hereinafter Kweon).
Regarding claim 4:
Shitgeta discloses all the features in claim 1.  Shitgeta further discloses the apparatus, wherein the facial information indicates a looking direction of the driver (see paragraph 54).  However, Shigeta does not disclose the apparatus, wherein the correction information indicates three-dimensional positions of the driver's eyes.
In the same field of endeavor, Kweon discloses an apparatus, wherein the correction information indicates three-dimensional positions of the driver's eyes (see paragraph 260; the eye-tracking technology calculates the three-dimensional coordinates of the detected eyes). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Shitega and Kweon such that the correction information indicates three-dimensional positions of the driver’s eyes.  One of ordinary skill in the art would have been motivated to do this because an appropriate sized visual effect can be presented to the driver based on the position of driver’s eyes (see Kweon, paragraph 262). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of el Kaliouby et al. (US 2020/0134672; hereinafter el Kaliouby). 
Regarding claim 5: 
Shitgeta discloses all the features in claim 1.  However, Shitega does not disclose the apparatus, wherein the facial information indicates an expression of the driver, and the correction information indicates a blank expression of the driver.
In the same field of endeavor, el Kaliouby discloses an apparatus, wherein the facial information indicates an expression of the driver (Fig. 5, step 510 and paragraph 67), and the correction information indicates a blank expression of the driver (see paragraph 77; neutral face is a blank expression face; the captured facial data in el Kaliouby corresponds to the correct information).
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Shitega and el Kaliouby.  The combination would have yielded a predictable result of detecting and collecting facial expressions of the driver. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katz et al. (US 2019/0318181) discloses system and method for driver monitoring. 
Park et al. (US 10,108260) teaches a vehicle control apparatus and method for calibrating an error between a coordinate according to the driver’s gaze direction and a coordinate corresponding to a direction in which the driver is actually gazing. 
Ishii et al. (US 2017/0286771) discloses a gaze direction apparatus and gaze detection method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625